                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6     LUNELL GAMBLE, ET AL.,                              CASE NO. 17-cv-06621-YGR
                                   7                   Plaintiffs,                           ORDER GRANTING UNOPPOSED MOTION
                                                                                             FOR ONE DAY EXTENSION OF TIME ON
                                   8             vs.                                         BRIEFING OF RULE 16 MOTION
                                   9     KAISER FOUNDATION HEALTH PLAN, INC.,                Dkt No. 109
                                         ET AL.,
                                  10
                                                       Defendants.
                                  11
                                              The motion (Dkt. No. 109) of plaintiffs to continue the briefing schedule set by the Court’s
                                  12
Northern District of California




                                       Order of May 3, 2019 (Dkt. No. 103) is GRANTED as unopposed. The Court notes that no good
 United States District Court




                                  13
                                       cause was shown for a last-minute request for extension. Plaintiffs’ counsel indicates that he was
                                  14
                                       aware of his schedule conflict upon issuance of the May 3rd Order yet did not request an extension
                                  15
                                       until the day his brief was due. Further, the Court notes that plaintiffs’ counsel failed to submit a
                                  16
                                       proposed order in connection with his motion and failed to submit a proposed order with the
                                  17
                                       motion he filed on May 22, 2019 (Dkt. No. 110).
                                  18
                                              The Court has concerns about plaintiffs’ counsel’s ability to represent the putative class
                                  19
                                       based on his history of requesting extensions due to insufficient resources and overscheduling, and
                                  20
                                       counsel’s lack of compliance with the Court’s local rules. (See, e.g., Dkt. No. 26 [noting that he is
                                  21
                                       a solo practitioner and unable to perform work in this case due to appellate briefs and a trial in
                                  22
                                       Boston]; Dkt. No. 49 [seeking lengthy extension due to appellate briefs, trial, family vacation];
                                  23
                                       Dkt. No. 56 [seeking extension of “24-48 hours” on the day the briefs were due]; Dkt. No.83
                                  24
                                       [requesting two-week extension due to press of work on other cases preventing completion of
                                  25
                                       supplemental briefing requested by Court]; Dkt. No. 109 [requesting extension on the day brief
                                  26
                                       was due based upon attendance at an investiture and reception in the District and out-of-state
                                  27
                                       travel].) Further requests for extension by plaintiffs’ counsel will be denied unless made with a
                                  28
                                   1   substantial basis, in a timely manner in advance of any deadline, and with an explanation of what

                                   2   additional resources counsel has sought to comply with his responsibilities in this action.

                                   3          Further, plaintiffs’ counsel is DIRECTED to refamiliarize himself with the Civil Local

                                   4   Rules of this District and the Standing Orders of the undersigned, and to adhere to those rules in

                                   5   future filings. See, e.g., Civil L.R. 5-1(g) [submission of proposed order to judge’s proposed order

                                   6   email]; 7-2(c) [proposed orders], 7-11(a) [proposed order required on administrative motion, as

                                   7   well as stipulation or declaration as to why stipulation could not be obtained].

                                   8          Plaintiffs’ counsel shall take steps to remedy these issues. Continued failure to do so may

                                   9   result in imposition of sanctions and, if not remedied, may be considered, if appropriate, with

                                  10   respect to appointment to represent the class.

                                  11          IT IS SO ORDERED.

                                  12   Dated: May 24, 2019
Northern District of California
 United States District Court




                                                                                                  YVONNE GONZALEZ ROGERS
                                  13                                                         UNITED STATES DISTRICT COURT JUDGE
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
